Citation Nr: 0718884	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as secondary to service-connected 
fibromyositis of the right scapula.

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January to June 1971, March 1974 to November 1980, and March 
1983 to March 1990.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Salt Lake City RO.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disability must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

The matter of entitlement to service connection for a low 
back disability based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  An unappealed November 1990 rating decision denied 
service connection for a low back disability essentially 
based on a finding that such disability was not shown.  

2.  Evidence received since the November 1990 rating decision 
includes medical evidence showing the veteran has chronic low 
back disability; relates to an unestablished fact necessary 
to substantiate a claim of service connection for a low back 
disability; and raises a reasonable possibility of 
substantiating the claim.  

2.  Carpel tunnel syndrome of either wrist was not manifested 
in service, and is not shown to be related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a low back 
disability may be reopened.  §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

2.  Service connection for bilateral carpel tunnel syndrome 
is not warranted.  §§ 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

December 2004 letters (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate these claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit relevant evidence in his possession.  March and April 
2006 correspondence provided notice regarding disability 
ratings and effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).

A June 2005 statement of the case (SOC) and May 2006 
supplemental SOC (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims.  While complete notice 
was not provided prior to the initial adjudication of these 
claims, such defect does not affect the essential fairness of 
the adjudication process.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  A May 2006 SSOC readjudicated 
the matters after all critical notice was given.  The veteran 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.  Notably, regarding low back disability, the 
determination below reopens the claim (and thus grants that 
portion of the claim that is addressed).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran's low back to be examined.  As there 
is no evidence of injury, disease or event related to carpel 
tunnel syndrome during service, and no competent evidence 
suggesting carpal tunnel syndrome might be related to 
service, an examination for an opinion as to a possible 
relationship between carpal tunnel syndrome and the veteran's 
military service is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).   VA's duty to 
assist in the matter pertaining to carpal tunnel syndrome is 
met.  Evidentiary development is complete to the extent 
possible.  It is not prejudicial for the Board to proceed 
with appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Factual Background

On service enlistment evaluation it was noted that the 
veteran had a left wrist fracture at age ten, and that there 
were no sequelae.  An April 1973 annual medical history 
report notes that the veteran indicated he had recurrent back 
pain.  A May 1975 treatment record notes that he fell 30 to 
40 feet from a hill and had multiple complaints that included 
back pain.  A June 1980 record contains an impression of 
minor back strain.  In April 1988, the veteran complained of 
lower lumbar pain after heavy lifting.  He reported that he 
injured his back two days prior in a parachute jump and had 
just re-injured it.  In a July 1989 medical history report, 
he indicated that he had recurrent back pain and painful or 
swollen joints.  The examiner indicated that the veteran had 
back pain secondary to a jump, and a muscle tear that had not 
yet healed.  On March 1990 service separation examination, 
the veteran reported he had back pain since a jump injury 2 
years prior.  The pain was prominent at night and when 
lifting.  Evaluation of the spine was normal; however, an 
orthopedic consultation, in part for the low back, was 
recommended.  On orthopedic consult the veteran described a 
back injury sustained in a jump when he hit the ground at a 
high rate of speed.  He also reported that in February or 
March 1989 he was in a motor vehicle accident which 
"reagitated" his back.  The examiner indicated that some 
re-testing was necessary, but that there was insufficient 
time because the veteran was to be discharged from service 
the following day, and that follow-up would have to be with 
VA.

In May 1990 the veteran was examined by VA and his complaints 
included back pain since a jump injury a couple of years 
prior; however, evaluation appears to have been limited to 
the upper (cervical) segment of the spine. 

An unappealed November 1990 rating decision denied service 
connection for a low back disability based essentially on a 
finding that such disability was not shown.

A November 1994 VA outpatient treatment record noted the 
veteran did not have any low back pain.  

On August 1996 private evaluation it was noted that the 
veteran complained of bilateral hand numbness.  On November 
1996 private evaluation, he complained of intermittent back 
pain.  A July 1999 record shows an impression of back pain.  

Private treatment records show a January 2004 impression of 
chronic low back pain; at the time the veteran reported a 
history of chronic low back pain.  In November 2004, he 
reported that he had pain since a 1989 parachute jump, when 
he had upper back pain.  He reported that his low back pain 
was intermittent and that it had gotten worse in the last two 
years.  The impression was low back pain, possibly 
sacroiliitis.  That same month the veteran also reported 
carpel tunnel syndrome-like symptoms.  He complained that his 
hands fell asleep when he read, drove, or fished.  He also 
reported that he had no lumbar problems prior to a parachute 
jump injury.  X-rays revealed lumbar degenerative changes.  
The diagnoses included bilateral carpel tunnel syndrome and 
lumbar degenerative disc disease.  Another record that same 
month notes an assessment of left wrist strain and low back 
strain by history.

On June 2002 VA examination for cervical spine disability, 
the veteran reported that he had pain and numbness in his 
hands.  

On April 2006 VA examination, the veteran's claims file was 
reviewed.  The veteran's history was considered consistent 
with his previous reports.  He indicated that after service 
he had training as a computer technician and eventually had 
his own business.  The diagnosis was degenerative disc 
disease diffusely in the lumbar spine with lumbar strain 
symptoms.  The physician opined that, based on the evidence, 
it was less likely than not (less than a 50/50 probability) 
that the veteran's current lumbar spine pain was caused by or 
the result of a service injury for which he was treated in 
service.  The rationale for the opinion included the 
explanation that although the veteran reported a history of 
low back pain constant since the 1988 injury, the records did 
show that he had had ongoing low back pain treatment since 
service.  




III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material is defined by regulation.  Under the 
applicable definition, i.e., as revised , effective for 
claims to reopen filed after August 29, 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Claim to Reopen

Because the prior denial of service connection for a low back 
disability was based on a finding that such disability was 
not shown, for evidence received since that November 1990 
rating decision to relate to the unestablished fact necessary 
to substantiate the claim (i.e., be material) it would have 
to show, or tend to show that the veteran has a chronic low 
back disability.

Private and VA medical records received since November 1990 
are new, as they were not previously of record.  These 
records clearly show that the veteran has chronic low back 
pathology.  As they involve an anatomical location to which 
there was injury in service (and as the veteran, although he 
is a layperson, is certainly competent to state he has had 
persistent complaints of pain in the area), there is a 
suggestion of a nexus between the current low back disability 
and the veteran's service/injury therein.  Consequently, the 
additional evidence received raises a reasonable possibility 
of substantiating the claim.

In light of the foregoing, the Board concludes that evidence 
received since the November 1990 denial of the veteran's 
claim seeking service connection for a low back disability is 
both new and material, and the claim may, and must, be 
reopened.

Carpel Tunnel Syndrome

The veteran asserts that his carpal tunnel syndrome has 
resulted from extensive typing in the course of his military 
duties (his service personnel records show that he served as 
a tank driver, armor crewman, radio operator, and unit supply 
specialist).  The veteran's service medical records are 
silent for any complaints, findings, or diagnosis of carpel 
tunnel syndrome.  Furthermore, there is no postservice 
medical evidence of complaints or of a diagnosis of carpel 
tunnel syndrome until 2004, nearly fifteen years postservice.  
Consequently, service connection for such disability on the 
basis that it became manifest in service, and persisted, is 
not warranted.  Significantly, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that the disability is service related.  Furthermore, there 
is no competent (medical) evidence that suggests that the 
veteran's bilateral carpel tunnel syndrome may be related to 
his service/activities therein.  The preponderance of the 
evidence is against this claim, and it must be denied.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.

Service connection for bilateral carpel tunnel syndrome is 
denied.


REMAND

The reopening of the claim seeking service connection for a 
low back disability has triggered VA's duty to assist by 
arranging for any necessary medical examination and/or 
opinion.  See 38 C.F.R. § 3.159.  The veteran is shown to 
have sustained a back injury on at least 3 occasions while in 
service, in a parachute jump, lifting, and in a motor vehicle 
accident.  He is now shown to have lumbar disc disease (and 
apparently further low back pathology).  What remains to be 
resolved in the matter of direct service connection is 
whether there is a nexus between the current low back 
disability and the injuries in service.  Furthermore, another 
(secondary) theory of service connection is proposed; the 
veteran has service connected cervical spine and shoulder 
disability, and it must be determined whether either has 
contributed to cause or aggravated his low back disability.  
While an April 2006 VA examination addressed these matters in 
part (it did not discuss the secondary service connection 
aspect), the examiner (citing that low back treatment was not 
documented) appears to have discounted the veteran's stated 
history of persisting back complaints following his jump 
injury in service.  It is noteworthy that the veteran's back 
complaints have been fairly consistent, and were noted on 
service separation and in the veteran's initial claim with 
VA, and that no postservice back injury is shown.  In light 
of the foregoing, the Board finds that further development of 
medical evidence in this matter is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources of treatment he has 
received for low back disability since 
his discharge from service.  With his 
cooperation (providing any releases 
needed to obtain private records), the RO 
should secure copies of complete records 
of such treatment from all sources 
identified.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist (who has not previously 
examined him) to determine the nature and 
likely etiology of his current low back 
disability.  The veteran's claims file 
must be available to the examiner, and 
must be reviewed in conjunction with the 
examination.  Upon examination of the 
veteran and review of the claims folder 
the examiner should provide  an opinion 
as to whether the veteran's current low 
back disability is, at least as likely as 
not, due to injury sustained in service 
or was caused or aggravated by the 
veteran's service connected cervical 
spine/shoulder disabilities.  The 
examiner should explain the rationale for 
the opinion, the discussion of which 
should include responses to the 
following:  (a) What is the proper 
diagnosis(es) for the veteran's current 
low back disability?  (b) Is any 
currently diagnosed low back disability 
due to injury/injuries the veteran 
sustained in service (including bad jump 
impact trauma sufficient to cause 
cervical disc and shoulder disability)?  
(c) Was not currently diagnosed low back 
disability caused or aggravated by the 
veteran's service connected cervical 
spine and/or shoulder disabilities?  (d) 
If it is found that a current low back 
disability was aggravated by an already 
service-connected disability, what is the 
degree of current disability that is due 
to such aggravation, i.e., indicate (if 
possible without resort to speculation) 
the degrees of disability preceding and 
subsequent to the aggravation.

3.  The RO should then readjudicate de 
novo the claim of service connection for 
a low back disability.  If it remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


